Case 1:19-cv-02293-CFC-SRF Document 22 Filed 07/28/20 Page 1 of 27 PageID #: 255



                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

    COGNIPOWER LLC,                        §
                                           §
                 Plaintiff,                §
                                           §       C.A. No. 19-cv-02293-CFC
                      v.                   §
                                           §       JURY TRIAL DEMANDED
    ANKER INNOVATIONS                      §
    LIMITED and FANTASIA                   §
    TRADING LLC D/B/A                      §
    ANKERDIRECT,                           §
                                           §
               Defendants.                 §


                       PROPOSED SCHEDULING ORDER


      This____ day of ____________, 2020 the Court having conducted an initial

Rule 16(b) scheduling conference pursuant to Local Rule 16.l(b), and the parties

having determined after discussion that the matter cannot be resolved at this

juncture by settlement, voluntary mediation, or binding arbitration:

      IT IS ORDERED that:

Preliminary Issues:

      (a)    Service: Fantasia’s statement: Plaintiff has not yet served Defendant

Anker Innovations Limited. Given that Anker Innovations Limited is a Hong Kong

company with a principal place of business in China, and given the presence of a

U.S. defendant, Anker Innovations Limited should be dismissed from the case to

prevent unnecessary delays and complications.
Case 1:19-cv-02293-CFC-SRF Document 22 Filed 07/28/20 Page 2 of 27 PageID #: 256



      CogniPower is in the process of serving Anker Innovations Limited and

expects completion of service in the near future. CogniPower objects to the

dismissal of Anker Innovations Limited.

      (b)    Intervention: Power Integrations, Inc. (“PI”), the manufacturer of the

chips that form the core dispute in this case, intends to file a motion to intervene in

this case within two weeks, to address globally CogniPower’s widespread and

ongoing threats to PI’s customers based on their use of PI’s chips in power supplies.

Although the Court dismissed PI’s separately-filed declaratory judgment complaint

against CogniPower (leaving PI’s own affirmative patent infringement claims

against CogniPower in a stand-alone case in front of this Court, C.A. No. 20-cv-

00015-CFC), PI has since learned that CogniPower has continued to threaten PI’s

customers with claims of infringement that are wholly predicated on the use of PI’s

InnoSwitch chips. Should the Court allow intervention, PI will not seek any

adjustments to the provisions and schedule set out below on that basis.

      CogniPower objects to any such intervention and will respond fully if and

when Power Integrations files a motion to intervene.

      1.     Relevant Deadlines and Dates. All relevant deadlines and dates

established by this Order are set forth in the chart attached as Exhibit A.




                                           2
Case 1:19-cv-02293-CFC-SRF Document 22 Filed 07/28/20 Page 3 of 27 PageID #: 257



      2.     Rule 26(a)(l) Initial Disclosures. Unless otherwise agreed to by the

parties, the parties shall make their initial disclosures required by Federal Rule of

Civil Procedure 26(a)(l) by August 31, 2020.

      3.     Disclosure of Asserted Claims and Infringement Contentions. Unless

otherwise agreed to by the parties, not later than 30 days after the date of this Order,

a party claiming patent infringement shall serve on all parties a “Disclosure of

Asserted Claims and Infringement Contentions.” Separately for each opposing

party, the “Disclosure of Asserted Claims and Infringement Contentions” shall

contain the following information:

             (a)    Each claim of each asserted patent that is allegedly infringed by

      each opposing party, including for each claim the applicable statutory

      subsections of 35 U.S.C. § 271 asserted;

             (b)    Separately for each asserted claim, each accused apparatus,

      product, device, process, method, act, or other instrumentality (“Accused

      Instrumentality”) of each opposing party of which the party is aware. This

      identification shall be as specific as possible. Each product, device, and

      apparatus shall be identified by name or model number, if known. Each

      method or process shall be identified by name, if known, or by any product,

      device, or apparatus which, when used, allegedly results in the practice of the

      claimed method or process;
                                           3
Case 1:19-cv-02293-CFC-SRF Document 22 Filed 07/28/20 Page 4 of 27 PageID #: 258



            (c)    A chart identifying specifically where and how each limitation

      of each asserted claim is found within each Accused Instrumentality,

      including for each limitation that such party contends is governed by

      35 U.S.C. § 112(f), the identity of the structure(s), act(s), or material(s) in the

      Accused Instrumentality that performs the claimed function;

            (d)    For each claim alleged to have been indirectly infringed, an

      identification of any direct infringement and a description of the acts of the

      alleged indirect infringer that contribute to or are inducing that direct

      infringement. Insofar as alleged direct infringement is based on joint acts of

      multiple parties, the role of each such party in the direct infringement must

      be described;

            (e)    Whether each limitation of each asserted claim is alleged to be

      present literally or under the doctrine of equivalents in the Accused

      Instrumentality;

            (f)    For any patent that claims priority to an earlier application, the

      priority date to which each asserted claim is alleged to be entitled;

            (g)    If a party claiming patent infringement wishes to preserve the

      right to rely, for any purpose, on the assertion that its own or its licensee’s

      apparatus, product, device, process, method, act, or other instrumentality

      practices the claimed invention, the party shall identify, separately for each
                                          4
Case 1:19-cv-02293-CFC-SRF Document 22 Filed 07/28/20 Page 5 of 27 PageID #: 259



      asserted claim, each such apparatus, product, device, process, method, act, or

      other instrumentality that incorporates or reflects that particular claim;

            (h)    The timing of the point of first infringement, the start of claimed

      damages, and the end of claimed damages; and

            (i)    If a party claiming patent infringement alleges willful

      infringement, the basis for such allegation.

      4.    Document Production Accompanying Disclosure of Asserted Claims

and Infringement Contentions. With the “Disclosure of Asserted Claims and

Infringement Contentions,” the party claiming patent infringement shall produce to

each opposing party or make available for inspection and copying:

            (a)    Documents (e.g., contracts, purchase orders, invoices,

      advertisements, marketing materials, offer letters, beta site testing

      agreements, and third party or joint development agreements) sufficient to

      evidence each discussion with, disclosure to, or other manner of providing to

      a third party, or sale of or offer to sell, or any public use of, the claimed

      invention prior to the date of application for the asserted patent(s);

            (b)    All documents evidencing the conception, reduction to practice,

      design, and development of each claimed invention, which were created on or

      before the date of application for the asserted patent(s) or the priority date

      identified pursuant to paragraph 3(f) of this Order, whichever is earlier;
                                          5
Case 1:19-cv-02293-CFC-SRF Document 22 Filed 07/28/20 Page 6 of 27 PageID #: 260



            (c)    A copy of the file history for each asserted patent;

            (d)    All documents evidencing ownership of the patent rights by the

      party asserting patent infringement;

            (e)    If a party identifies instrumentalities pursuant to paragraph 3(g)

      of this Order, documents sufficient to show the operation of any aspects or

      elements of such instrumentalities the patent claimant relies upon as

      embodying any asserted claims;

            (f)    All agreements, including licenses, transferring an interest in any

      asserted patent;

            (g)    All agreements that the party asserting infringement contends are

      comparable to a license that would result from a hypothetical reasonable

      royalty negotiation;

            (h)    All agreements that otherwise may be used to support the party

      asserting infringement’s damages case;

            (i)    If a party identifies instrumentalities pursuant to paragraph 3(g)

      of this Order, documents sufficient to show marking of such embodying

      accused instrumentalities; and if the party wants to preserve the right to

      recover lost profits based on such products, the sales, revenues, costs, and

      profits of such embodying accused instrumentalities; and


                                          6
Case 1:19-cv-02293-CFC-SRF Document 22 Filed 07/28/20 Page 7 of 27 PageID #: 261



               (j)   All documents comprising or reflecting a F/RAND commitment

      or agreement with respect to the asserted patent(s). The producing party shall

      separately identify by production number the documents that correspond to

      each category set forth in this paragraph. A party’s production of a document

      as required by this paragraph shall not constitute an admission that such

      document evidences or is prior art under 35 U.S.C. § 102.

      5.       Invalidity Contentions. Unless otherwise agreed to by the parties, not

later than 45 days after service upon it of the “Disclosure of Asserted Claims and

Infringement Contentions,” each party opposing a claim of patent infringement shall

serve on all parties its “Invalidity Contentions” which shall contain the following

information:

               (a)   The identity of each item of prior art that the party alleges

      anticipates each asserted claim or renders the claim obvious. Each prior art

      patent shall be identified by its number, country of origin, and date of issue.

      Each prior art publication shall be identified by its title, date of publication,

      and, where feasible, author and publisher. Each alleged sale or public use

      shall be identified by specifying the item offered for sale or publicly used or

      known, the date the offer or use took place or the information became known,

      and the identity of the person or entity which made the use or which made and

      received the offer, or the person or entity which made the information known
                                           7
Case 1:19-cv-02293-CFC-SRF Document 22 Filed 07/28/20 Page 8 of 27 PageID #: 262



      or to whom it was made known. For pre-AIA claims, prior art under

      35 U.S.C. § 102(f) shall be identified by providing the name of the person(s)

      from whom and the circumstances under which the invention or any part of it

      was derived. For pre-AIA claims, prior art under 35 U.S.C. § 102(g) shall be

      identified by providing the identities of the person(s) or entities involved in

      and the circumstances surrounding the making of the invention before the

      patent applicant(s);

            (b)    Whether each item of prior art anticipates each asserted claim or

      renders it obvious. If obviousness is alleged, an explanation of why the prior

      art renders the asserted claim obvious, including an identification of any

      combinations of prior art showing obviousness;

            (c)    A chart identifying specifically where and how in each alleged

      item of prior art each limitation of each asserted claim is found, including for

      each limitation that such party contends is governed by 35 U.S.C. § 112(f),

      the identity of the structure(s), act(s), or material(s) in each item of prior art

      that performs the claimed function; and

            (d)    Any grounds of invalidity based on 35 U.S.C. § 101,

      indefiniteness under 35 U.S.C. § 112(b), or lack of enablement or insufficient

      written description under 35 U.S.C. § 112(a) of any of the asserted claims.


                                            8
Case 1:19-cv-02293-CFC-SRF Document 22 Filed 07/28/20 Page 9 of 27 PageID #: 263



      6.    Document Production Accompanying Invalidity Contentions. With the

“Invalidity Contentions,” the party opposing a claim of patent infringement shall

produce or make available for inspection and copying:

             (a)    Source code, specifications, schematics, flow charts,

       artwork, formulas, or other documentation sufficient to show the

       operation of any aspects or elements of an Accused Instrumentality

       identified by the patent claimant in its chart produced pursuant to

       paragraph 3(c) of this Order;

             (b)    A copy or sample of the prior art identified pursuant to

       paragraph 5(a) that does not appear in the file history of the patent(s) at

       issue. To the extent any such item is not in English, an English

       translation of the portion(s) relied upon shall be produced;

             (c)    All agreements that the party opposing infringement contends

       are comparable to a license that would result from a hypothetical

       reasonable royalty negotiation;

             (d)    Documents sufficient to show the sales, revenue, cost, and

       profits for Accused Instrumentalities identified pursuant to paragraph 3(b)

       of this Order for any period of alleged infringement; and

              (e)   All agreements that may be used to support the damages case

       of the party that is denying infringement. The producing party shall
                                           9
Case 1:19-cv-02293-CFC-SRF Document 22 Filed 07/28/20 Page 10 of 27 PageID #: 264



        separately identify by production number the documents that correspond to

        each category set forth in this paragraph.

       7.     Amendment to Contentions. Amendment of the Infringement

 Contentions or the Invalidity Contentions may be made only by order of the Court

 upon a timely showing of good cause. Non-exhaustive examples of circumstances

 that may, absent undue prejudice to the non-moving party, support a finding of good

 cause include (a) recent discovery of material prior art despite earlier diligent search

 and (b) recent discovery of nonpublic information about the Accused

 Instrumentality which was not discovered, despite diligent efforts, before the service

 of the Infringement Contentions. The duty to supplement discovery responses does

 not excuse the need to obtain leave of the Court to amend contentions.

       8.     Joinder of Other Parties and Amendment of Pleadings. All motions to

 join other parties, and to amend or supplement the pleadings, shall be filed on or

 before May 3, 2021.

       9.     Discovery.

              (a)    Discovery Cut Off. All discovery in this case shall be initiated so

       that it will be completed on or before August 17, 2021.

              (b)    Document Production. Document production shall be completed

       on or before June 18, 2021.


                                           10
Case 1:19-cv-02293-CFC-SRF Document 22 Filed 07/28/20 Page 11 of 27 PageID #: 265



             (c)    Requests for Admission. A maximum of 100 requests for

       admission are permitted for each side.

             (d)    Interrogatories. A maximum of 25 interrogatories, including

       contention interrogatories, are permitted for each side.

             (e)    Depositions.

                    (1)    Limitation on Hours for Deposition Discovery. Each side

             is limited to a total of 60 hours of taking testimony by deposition upon

             oral examination. Depositions of expert witnesses will not count toward

             any hours limit.

                    (2)    Location of Depositions. Any party or representative

             (officer, director, or managing agent) of a party filing a civil action in

             this District Court must ordinarily be required, upon request, to submit

             to a deposition at a place designated within this District. [Defendant’s

             statement: Nevertheless, Defendant believes that the deposition of any

             party or representative (officer, director, managing agent or employee)

             of a party, if conducted in person, should presumptively take place

             where that individual resides in this case.] [Plaintiff’s response:

             Plaintiff objects to the inclusion of Defendant’s preceding proposal.

             Plaintiff believes that it is inappropriate at this stage to alter any

             presumption regarding the location of a party representative’s
                                        11
Case 1:19-cv-02293-CFC-SRF Document 22 Filed 07/28/20 Page 12 of 27 PageID #: 266



              deposition given that such representatives have yet to be identified and

              that the circumstances surrounding such depositions are unknown.

              Further, circumstances that may need to be addressed due to the

              COVID-19 pandemic are adequately addressed below.] Given the

              COVID-19 pandemic, the parties presently expect that depositions may

              need to be conducted remotely by telephone, video or otherwise during

              at least some portion of the course of these proceedings. The parties

              will discuss these arrangements and meet and confer in an effort to

              minimize the burden on witnesses and the Court. Further exceptions to

              this general rule may be made by order of the Court or by agreement of

              the parties. A defendant who becomes a counterclaimant, cross-

              claimant, or third-party plaintiff shall be considered as having filed an

              action in this Court for the purpose of this provision.

       10.    Pinpoint Citations. Pinpoint citations are required in all briefing, letters,

 and concise statements of facts. The Court will ignore any assertions of controverted

 facts and controverted legal principles not supported by a pinpoint citation to, as

 applicable: the record, an attachment or exhibit, and/or case law or appropriate legal

 authority. See United States v. Dunkel, 927 F.2d 955, 956 (“Judges are not like pigs,

 hunting for truffles buried in briefs”).


                                            12
Case 1:19-cv-02293-CFC-SRF Document 22 Filed 07/28/20 Page 13 of 27 PageID #: 267



       11.    Application to Court for Protective Order. Should counsel find it will

 be necessary to apply to the Court for a protective order specifying terms and

 conditions for the disclosure of confidential information, counsel should confer and

 attempt to reach an agreement on a proposed form of order and submit it to the

 Court within ten days from the date of this Order.

       Any proposed protective order must include the following paragraph:

              Other Proceedings. By entering this Order and limiting the
              disclosure of information in this case, the Court does not intend
              to preclude another court from finding that information may be
              relevant and subject to disclosure in another case. Any person or
              party subject to this Order who becomes subject to a motion to
              disclose another party’s information designated as confidential
              pursuant to this Order shall promptly notify that party of the
              motion so that the party may have an opportunity to appear and
              be heard on whether that information should be disclosed.

       12.    Disputes Relating to Discovery Matters and Protective Orders. Should

 counsel find they are unable to resolve a dispute relating to a discovery matter or

 protective order, the parties shall contact the Court’s Case Manager to schedule an

 in-person conference/argument. The Court will apprise the parties if COVID-19

 related issues necessitate that the conference/argument be conducted remotely.

              (a)   Unless otherwise ordered, by no later than 72 hours prior to the

       conference/argument, the party seeking relief shall file with the Court a letter,

       not to exceed three pages, outlining the issues in dispute and the party’s

       position on those issues. The party shall submit as attachments to its letter (1)
                                           13
Case 1:19-cv-02293-CFC-SRF Document 22 Filed 07/28/20 Page 14 of 27 PageID #: 268



       an averment of counsel that the parties made a reasonable effort to resolve the

       dispute and that such effort included oral communication that involved

       Delaware counsel for the parties, and (2) a draft order for the Court’s

       signature that identifies with specificity the relief sought by the party. The

       party shall file concurrently with its letter a motion that in no more than one

       paragraph sets forth the relief sought.

              (b)   By no later than 48 hours prior to the conference/argument, any

       party opposing the application for relief may file a letter, not to exceed three

       pages, outlining that party’s reasons for its opposition.

              (c)   Two hard copies of the parties’ letters and attachments must be

       provided to the Court within one hour of e-filing the document(s). The hard

       copies shall comply with paragraphs 10 and 14 of this Order.

              (d)   If a motion concerning a discovery matter or protective order is

       filed without leave of the Court that does not comport with the procedures set

       forth in this paragraph, the motion will be denied without prejudice to the

       moving party’s right to bring the dispute to the Court through the procedures

       set forth in this paragraph.

       13.    Papers Filed Under Seal. When filing papers under seal, counsel shall

 deliver to the Clerk an original and two copies of the papers. A redacted version of


                                           14
Case 1:19-cv-02293-CFC-SRF Document 22 Filed 07/28/20 Page 15 of 27 PageID #: 269



 any sealed document shall be filed electronically within seven days of the filing of

 the sealed document.

       14.    Hard Copies. The parties shall provide to the Court two hard copies of

 all letters filed pursuant to paragraph 12 of this Order, all briefs, and any other

 document filed in support of any such letters and briefs (i.e., the concise statement

 of facts filed pursuant to paragraph 20 of this Order, appendices, exhibits,

 declarations, affidavits, etc.). This provision also applies to papers filed under seal.

 Exhibits and attachments shall be separated by tabs. Each exhibit and attachment

 shall have page numbers of some sort such that a particular page of an exhibit or

 attachment can be identified by a page number. The parties shall take all practical

 measures to avoid filing multiple copies of the same exhibit or attachment. The

 parties should highlight the text of exhibits and attachments they wish the Court to

 read. The parties are encouraged to include in an exhibit or attachment only the

 pages of the document in question that (1) identify the document (e.g., the first page

 of a deposition transcript or the cover page of a request for discovery) and (2)

  are relevant to the issue(s) before the Court.

       15.    Claim Construction Issue Identification. On or before October 29,

 2020, the parties shall exchange a list of those claim term(s)/phrase(s) that they

 believe need construction and their proposed claim construction of those

 term(s)/phrase(s). This document will not be filed with the Court. Subsequent to
                                            15
Case 1:19-cv-02293-CFC-SRF Document 22 Filed 07/28/20 Page 16 of 27 PageID #: 270



 exchanging that list, the parties will meet and confer to prepare a Joint Claim

 Construction Chart to be filed no later than November 12, 2020. The Joint Claim

 Construction Chart, in Word format, shall be e-mailed simultaneously with filing to

 cfc_civil@ded.uscourts.gov. The text for the Joint Claim Construction Chart shall

 be 14-point and in Times New Roman or a similar typeface. The parties’ Joint

 Claim Construction Chart should identify for the Court the term(s)/phrase(s) of the

 claim(s) in issue and should include each party’s proposed construction of the

 disputed claim language with citation(s) only to the intrinsic evidence in support of

 their respective proposed constructions. A separate text-searchable PDF of each of

 the patent(s) in issue shall be submitted with this Joint Claim Construction Chart. In

 this joint submission, the parties shall not provide argument. Each party shall file

 concurrently with the Joint Claim Construction Chart a “Motion for Claim

 Construction” that requests the Court to adopt the claim construction position(s) of

 that party set forth in the Joint Claim Construction Chart. The motion shall not

 contain any argument and shall simply state that the party “requests that the Court

 adopt the claim construction position[s] of [the party] set forth in the Joint Claim

 Construction Chart (D.I. [       ]).”

       16.    Claim Construction Briefing. The Plaintiff shall serve, but not file, its

 opening brief, not to exceed 5,500 words, on December 8, 2020. The Defendant

 shall serve, but not file, its answering brief, not to exceed 8,250 words, on
                                           16
Case 1:19-cv-02293-CFC-SRF Document 22 Filed 07/28/20 Page 17 of 27 PageID #: 271



 January 7, 2021. The Plaintiff shall serve, but not file, its reply brief, not to exceed

 5,500 words, on January 21, 2021. The Defendant shall serve, but not file, its sur-

 reply brief, not to exceed 2,750 words, on January 28, 2021. The text for each brief

 shall be 14-point and in Times New Roman or a similar typeface. Each brief must

 include a certification by counsel that the brief complies with the type and number

 limitations set forth above. The person who prepares the certification may rely on

 the word count of the word-processing system used to prepare the brief.

       No later than February 4, 2021, the parties shall file a Joint Claim

 Construction Brief. The parties shall copy and paste their untitled briefs into one

 brief, with their positions on each claim term in sequential order, in substantially the

 form below.

                     JOINT CLAIM CONSTRUCTION BRIEF

               I.     Agreed-upon Constructions

               II.    Disputed Constructions

                      A.     [TERM 1]

                             1.     Plaintiffs Opening Position

                             2.     Defendant’s Answering Position

                             3.     Plaintiff’s Reply Position

                             4.     Defendant’s Sur-Reply Position


                                            17
Case 1:19-cv-02293-CFC-SRF Document 22 Filed 07/28/20 Page 18 of 27 PageID #: 272



                     B.     [TERM 2]

                            1.     Plaintiffs Opening Position

                            2.     Defendant’s Answering Position

                            3.     Plaintiffs Reply Position

                            4.     Defendant’s Sur-Reply Position

 Etc. The parties need not include any general summaries of the law relating to claim

 construction. If there are any materials that would be submitted in an appendix, the

 parties shall submit them in a Joint Appendix. Citations to intrinsic evidence shall

 be set forth in the Joint Claim Construction Brief. Citations to expert declarations

 and other extrinsic evidence may be made in the Joint Claim Construction Brief as

 the parties deem necessary, but the Court will review such extrinsic evidence only if

 the Court is unable to construe the disputed claim terms based on the intrinsic

 evidence. See Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1584 (Fed. Cir.

 1996). Declarations shall not contain legal argument or be used to circumvent the

 briefing word limitations imposed by this paragraph. The Joint Claim Construction

 Brief and Joint Appendix shall comply with paragraphs 10 and 14 of this Order.

       17.    Meet and Confer Confirmation and Amended Claim Chart. On or

 before February 11, 2021, local and lead counsel for the parties shall meet and

 confer and thereafter file an Amended Joint Claim Construction Chart that sets forth

 the terms that remain in dispute. During the meet and confer, the parties shall
                                           18
Case 1:19-cv-02293-CFC-SRF Document 22 Filed 07/28/20 Page 19 of 27 PageID #: 273



 attempt to reach agreement on any disputed terms where possible and to narrow the

 issues related to the remaining disputed terms. The parties shall file with the

 Amended Joint Claim Construction Chart a letter that identifies by name each

 individual who participated in the meet and confer, when and how (i.e., by

 telephone or in person) the meet and confer occurred, and how long it lasted. If no

 agreements on constructions have been reached or if no dispute has been narrowed

 as a result of the meet and confer, the letter shall so state and the parties need not

 file an Amended Joint Claim Construction Chart.

       18.    Hearing on Claim Construction. Beginning at 9:00 a.m. on

 February 25, 2021, the Court will hear argument on claim construction. Absent prior

 approval of the Court (which, if it is sought, must be done by joint letter submission

 no later than the date on which answering claim construction briefs are due to be

 served), the parties shall not present testimony at the argument, and the argument

 shall not exceed a total of three hours.

       19.    Disclosure of Expert Testimony.

              (a)    Expert Reports. For the party with the initial burden of proof on

       the subject matter, the initial Federal Rule 26(a)(2) disclosure of expert

       testimony is due on or before August 24, 2021. The supplemental disclosure

       to contradict or rebut evidence on the same matter identified by another party

       is due on or before September 23, 2021. Reply expert reports from the party
                                            19
Case 1:19-cv-02293-CFC-SRF Document 22 Filed 07/28/20 Page 20 of 27 PageID #: 274



       with the initial burden of proof are due on or before October 14, 2021. No

       other expert reports will be permitted without either the consent of all parties

       or leave of the Court. Along with the submissions of the expert reports, the

       parties shall provide the dates and times of their experts’ availability for

       deposition. Depositions of experts shall be completed on or before

       November 15, 2021.

                (b)   Objections to Expert Testimony. To the extent any objection to

       expert testimony is made pursuant to the principles announced in Daubert v.

       Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), as incorporated in

       Federal Rule of Evidence 702, it shall be made by motion no later than the

       deadline for dispositive motions set forth herein, unless otherwise ordered by

       the Court.

       20.      Case Dispositive Motions.

                (a)   No Early Motions Without Leave. All case dispositive motions

       and the opening briefs and affidavits supporting such motions shall be served

       and filed on or before December 15, 2021. No case dispositive motion under

       Rule 56 may be filed more than ten days before this date without leave of the

       Court.

                (b)   Motions to be Filed Separately. A party shall not combine into a

       single motion multiple motions that rely in whole or in part on different facts.
                                         20
Case 1:19-cv-02293-CFC-SRF Document 22 Filed 07/28/20 Page 21 of 27 PageID #: 275



             (c)    Word Limits Combined with Daubert Motion Word Limits.

       Each party is permitted to file as many case dispositive motions as desired;

       provided, however, that each SIDE will be limited to a combined total of

       10,000 words for all opening briefs, a combined total of 10,000 words for all

       answering briefs, and a combined total of 5,000 words for all reply briefs

       regardless of the number of case dispositive motions that are filed. In the

       event that a party files, in addition to a case dispositive motion, a Daubert

       motion to exclude or preclude all or any portion of an expert’s testimony, the

       total amount of words permitted for all case dispositive and Daubert motions

       shall be increased for each SIDE to 12,500 words for all opening briefs,

       12,500 words for all answering briefs, and 6,250 words for all reply briefs.

       The text for each brief shall be 14-point and in Times New Roman or a

       similar typeface. Each brief must include a certification by counsel that the

       brief complies with the type and number limitations set forth above. The

       person who prepares the certification may rely on the word count of the word-

       processing system used to prepare the brief.

             (d)    Concise Statement of Facts Requirement. Any motion for

       summary judgment shall be accompanied by a separate concise statement

       detailing each material fact as to which the moving party contends that there

       are no genuine issues to be tried that are essential for the Court’s
                                           21
Case 1:19-cv-02293-CFC-SRF Document 22 Filed 07/28/20 Page 22 of 27 PageID #: 276



       determination of the summary judgment motion (not the entire case).1 A party

       must submit a separate concise statement of facts for each summary judgment

       motion. Any party who opposes the motion shall file and serve with its

       opposing papers a separate document containing a single concise statement

       that admits or disputes the facts set forth in the moving party’s concise

       statement, as well as sets forth all material facts as to which it is contended

       there exists a genuine issue necessary to be litigated.

              (e)   Focus of the Concise Statement. When preparing the separate

       concise statement, a party shall reference only the material facts that are

       absolutely necessary for the Court to determine the limited issues presented in

       the motion for summary judgment (and no others), and each reference shall

       contain a citation to a particular affidavit, deposition, or other document that

       supports the party’s interpretation of the material fact. Documents referenced

       in the concise statement may, but need not, be filed in their entirety if a party

       concludes that the full context would be helpful to the Court (e.g., a

       deposition miniscript with an index stating what pages may contain key words

       may often be useful). The concise statement shall particularly identify the



 1
  The party must detail each material fact in its concise statement of facts. The
 concise statements of facts play an important gatekeeping role in the Court’s
 consideration of summary judgment motions.
                                           22
Case 1:19-cv-02293-CFC-SRF Document 22 Filed 07/28/20 Page 23 of 27 PageID #: 277



       page and portion of the page of the document referenced. The document

       referred to shall have relevant portions highlighted or otherwise emphasized.

       The parties may extract and highlight the relevant portions of each referenced

       document, but they shall ensure that enough of a document is attached to put

       the matter in context. If a party determines that an entire deposition transcript

       should be submitted, the party should consider whether a miniscript would be

       preferable to a full-size transcript. If an entire miniscript is submitted, the

       index of terms appearing in the transcript must be included, if it exists. When

       multiple pages from a single document are submitted, the pages shall be

       grouped in a single exhibit. Concise statements of fact shall comply with

       paragraphs 10 and 14 of this Order.

             (f)    Word Limits for Concise Statement. The concise statement in

       support of or in opposition to a motion for summary judgment shall be no

       longer than 1,750 words. The text for each statement shall be 14-point and in

       Times New Roman or a similar typeface. Each statement must include a

       certification by counsel that the statement complies with the type and number

       limitations set forth above. The person who prepares the certification may

       rely on the word count of the word-processing system used to prepare the

       statement.


                                            23
Case 1:19-cv-02293-CFC-SRF Document 22 Filed 07/28/20 Page 24 of 27 PageID #: 278



              (g)   Affidavits and Declarations. Affidavits or declarations setting

       forth facts and/or authenticating exhibits, as well as exhibits themselves, shall

       be attached only to the concise statement (i.e., not briefs).

              (h)   Scope of Judicial Review. When resolving motions for summary

       judgment, the Court shall have no independent duty to search and consider

       any part of the record not otherwise referenced in the separate concise

       statements of the parties. Further, the Court shall have no independent duty to

       review exhibits in their entirety, but rather will review only those portions of

       the exhibits specifically identified in the concise statements. Material facts set

       forth in the moving party’s concise statement will be deemed admitted unless

       controverted by a separate concise statement of the opposing party.

       21.    Applications by Motion. Except as otherwise specified herein, any

 application to the Court shall be by written motion. Any non-dispositive motion

 should contain the statement required by Local Rule 7.1.1.

       22.    Pretrial Conference. On April 13, 2022 the Court will hold a Rule 16(e)

 final pretrial conference in court with counsel beginning at 9:00 a.m. The parties

 shall file a joint proposed final pretrial order in compliance with Local Rule 16.3(c)

 no later than 5:00 p.m. on March 23, 2022. Unless otherwise ordered by the Court,

 the parties shall comply with the timeframes set forth in Local Rule 16.3(d) for the


                                           24
Case 1:19-cv-02293-CFC-SRF Document 22 Filed 07/28/20 Page 25 of 27 PageID #: 279



 preparation of the proposed joint final pretrial order. The joint pretrial order shall

 comply with paragraphs 10 and 14 of this Order.

       23.    Motions in Limine. Motions in limine shall not be separately filed. All

 in limine requests and responses thereto shall be set forth in the proposed pretrial

 order. Each party shall be limited to three in limine requests, unless otherwise

 permitted by the Court. Each in limine request and any response shall contain the

 authorities relied upon; each in limine request may be supported by a maximum of

 three pages of argument and may be opposed by a maximum of three pages of

 argument, and the party making the in limine request may add a maximum of one

 additional page in reply in support of its request. If more than one party is

 supporting or opposing an in limine request, such support or opposition shall be

 combined in a single three-page submission (and, if the moving party, a single one­

 page reply). No separate briefing shall be submitted on in limine requests, unless

 otherwise permitted by the Court. Motions in limine shall comply with paragraphs

 10 and 14 of this Order.

       24.    Compendium of Cases. A party may submit with any briefing two

 courtesy copies of a compendium of the selected authorities on which the party

 would like the Court to focus. The parties should not include in the compendium

 authorities for general principles or uncontested points of law (e.g., the standards for

 summary judgment or claim construction). An authority that is cited only once by a
                                            25
Case 1:19-cv-02293-CFC-SRF Document 22 Filed 07/28/20 Page 26 of 27 PageID #: 280



 party generally should not be included in the compendium. An authority already

 provided to the Court by another party should not be included in the compendium.

 Compendiums of cases shall not be filed electronically with the Court, but a notice

 of service of a compendium of cases shall be filed electronically with the Court.

 Compendiums shall comply with paragraph 14 of this Order.

        25.    Jury Instructions, Voir Dire and Special Verdict Forms. Where a case is

 to be tried to a jury, pursuant to Local Rules 47.l(a)(2) and 51.1, the parties should

 file (i) proposed voir dire, (ii) preliminary jury instructions, (iii) final jury

 instructions, and (iv) special verdict forms no later than 5:00 p.m. on March 23,

 2022. The parties shall submit simultaneously with filing each of the foregoing four

 documents in Word format to cfc_civil@ded.uscourts.gov.

        26.    Trial. This matter is scheduled for a 7-day trial beginning at 8:30 a.m.

 on May 2, 2022, with the subsequent trial days beginning at 9:00 a.m. Until the case

 is submitted to the jury for deliberations, the jury will be excused each day at 4:30

 p.m. The trial will be timed, as counsel will be allocated a total number of hours in

 which to present their respective cases.

        27.    ADR Process. This matter is referred to a magistrate judge to explore

 the possibility of alternative dispute resolution.




                                              26
Case 1:19-cv-02293-CFC-SRF Document 22 Filed 07/28/20 Page 27 of 27 PageID #: 281




 _____________________________
 The Honorable Colm F. Connolly
 United States District Court Judge




                                      27
